Pee Cukiam.
Reference is made to the opinion filed simultaneously herewith in the separate action by Mittie Mae Copp-le, wife of the present plaintiff, against the same defendants, ante, 727.
The allegations on which plaintiff ¡seeks to recover ¡herein and .those on which this wife seeks to recover in her said separate action .are identical. Too, the ¡demurrers filed .and the orders entered in each of the two actions are ¡identical. Hence, the orders ¡herein sustaining the demurrers ¡and dismissing .the action are vacated; and the cause is remanded ifior the entry ¡of orders as 'directed in our opinion in- the Mittie Mae Copple case.
As we construe ¡his complaint, plaintiff seeks to recover solely for personal injuries and damage to his ear pnoximately caused by the second collision. Plaintiff -alleges West ¡drove his car across -the center line ¡and ¡collided with the Coppl-e and Warner ¡oars, “injuring the plaintiff -and damaging his automobile ¡ais ¡hereinafter set forth.” Whether plaintiff has a separate cause of .action against Warner for damages, if any, proxiimately caused by the first collision, is not presented.
Error and remanded.